Bell, Justice.
1. This case falls within the general rule that the writ of injunction will not be issued to restrain a criminal prosecution. The court did not err in sustaining the general demurrer and dismissing the petition as amended. Asa G. Candler Inc. v. Atlanta, 178 Ga. 661 (174 S. E. 129); Sosebee v. Demorest, 182 Ga. 338 (185 S. E. 330); Chivilis v. West, 182 Ga. 379 (185 S. E. 348); Hornsby v. Bristow, 185 Ga. 577 (196 S. E. 25); Walnut Transfer & Storage Co. v. Harrison, 185 Ga. 720 (196 S. E. 432); Brimer v. Jones, 185 Ga. 747 (196 S. E. 435); Jewel Tea Co. v. Cartersville, 185 Ga. 799 (196 S. E. 712).
2. In view of recitals in the order sustaining the demurrer and in the bill of exceptions, the case must be treated as one in which the demurrer to the original petition was renewed after the amendments.

Judgment affirmed.


All the Justices eoncw.

W. George Thomas, for plaintiff. C. L. Dmghiry, for defendants.